Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Douillard (10593042).
Regarding claims 1, 3, 10 and 17, Douillard discloses an autonomous driving system in a vehicle (data captured by a LIDAR system for use in conjunction with a perception system for an autonomous vehicle, Abstract), a radar system (the datasets may include data from stereoscopic cameras, depth cameras, Radar sensors, etc., col. 5, line 2-4, Fig. 3) and a method for operating a radar system in an autonomous driving system, the method comprising: 
directing a meta-structure antenna to generate RF beams at a plurality of directions in a field of view, 
receiving reflected RF beams from targets in the field of view (the use of radar); 
generating a point cloud (see Fig. 2 and col. 5, line 30 point clouds/LIDAR data); 
correcting for NLOS reflections in the point cloud to generate a corrected point cloud (point clouds associated to different kinds of objects-cars, trucks, roads…);

Perception system (Abstract) and a sensor fusion module (Fig. 3)( datasets from the multiple sensor assemblies can be combined or synthesized to form a meta spin (e.g., LIDAR data representing a plurality of LIDAR sensors) or can be combined or fused using sensor fusion techniques, Fig. 4A, col. 12, lines 50-56).
Regarding claim 2, Douillard discloses autonomous driving system of claim 1, wherein the radar system comprises a beam steering meta-structure antenna having an array of radiating meta-structure cells (Fig. 4A, radar beams radiates to all directions).
Regarding claim 4, Douillard discloses wherein the NLOS correction module receives a point cloud from the radar system to generate a corrected point cloud (see Fig. 2 using point cloud for analysis of objects).
Regarding claim 5, Douillard discloses wherein the NLOS correction module receives a supplemental point cloud from the at least one sensor in the vehicle (three-dimensional LIDAR data can include a three dimensional map or point cloud which may be represented as a plurality of vectors emanating from a light emitter and terminating at an object or surface, col. 2, lines 56-59).s

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Douillard (10593042) as applied to claims10 and 17 above, and further in view of Schmalenberg (20180026356).
Regarding claims 11 and 18, Douillard discloses a radar /lidar radiates to a direction of travel or a 2-dimensional surface but does not specifically disclose use of RFIC to provide steering angle control. However, Schmalenberg teaches use of RFIC (paragraph 0026) for controlling direction of antenna beam. It would have been obvious to modify Douillard with Schmalenberg by incorporating RFIC to the beam steering in order to radiate only to the interested direction and objects.

Allowable Subject Matter
Claim 6-9, 12-16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov